ATTORNEY GRIEVANCE COMMISSION                                                                              *        INTHE
          OF MARYLAND                                                                                                COURT OF APPEALS
                                                                                                            *        OF MARYLAND
                                         Petitioner,
                                                                                                            *        Misc. Docket        AG No.        39
 v.
                                                                                                            *        September Term, 2017

 MICHAEL DAVID DOBBS                                                                                        *



                                         Respondent.                                                        *

                                                                                                     ORDER
                      This matter came before the Court on the Joint Petition 0f the Attorney Grievance


 Commission of Maryland and Respondent, Michael David Dobbs,                                                                                      to   disbar       the


 Respondent from the practice 0f law. The Court having considered the                                                                       Petition,       it is   this



__
26th day                       of
                                                  October                                   201 8, by the Court 0f Appeals 0f Maryland;
                                                                                        ,




                      ORDERED, that Respondent, Michael David Dobbs, be, and he hereby is, disbarred

 from the practice of law                                                 in the State of      Maryland for         violation of Rule 8.4(a), (b)            and    (d)


 0f the Maryland Attorneys’ Rules of Professional Conduct; and                                                                  it is   further


                      ORDERED,                             that the               Clerk of   this   Court   shall   remove the name 0f Michael David

 Dobbs from                           the register of attorneys in this Court and certify that fact to the Trustees of


 the Client Protection                                        Fund of the Bar 0f Maryland and                       all   Clerks 0f   all judicial     tribunals in


 this State in                       accordance with Maryland Rule 19-736(d).




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document " authentic.

                                                                                                            /s/ Clayton Greene Jr.
                              2018-10-26 12:10-04:00                                                        Senior Judge


Suzanne C. Johnson, Acting Clerk